Title: From Thomas Jefferson to John Barnes, 2 September 1797
From: Jefferson, Thomas
To: Barnes, John


                    
                        Dear Sir
                        Monticello Sep. 2. 1797.
                    
                    I have to acknolege the reciept of your favors of July 26. and Aug. [10.] the former covering your account to July 24. balance in my favor 6[…] since which your’s of Aug. 10. advises the acceptance of my draught in favor of […] Lott for 47.25 which consequently leaves me in your hands only 14.36. This is exclusive of Mr. Short’s dividends left in your hand for his purposes. Having now to pay for him a requisition of the James river Co. on his canal sh[ares] 330.D. I have this day drawn on you for that sum payable at 10. days [sight] to Chas. Johnston & Co. or order.
                    The chief difference between your account recieved in yours of July 26. and mine forwarded to you in my letter of July 18. arose from the excess of the bills of Trump, Stock and Ker above what I had conjectu[red]. Mr. Ker’s was 15.D. more and Trump and Stock’s 46.83 more. This last I suppose will be explained to me when I see his bill. I am with esteem Dear Sir Your most obedt. servt
                    
                        Th: Jefferson
                    
                